Order entered October 7, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00808-CV

            IN RE SUNCOAST POST-TENSION, LTD., Relator

          Original Proceeding from the County Court of Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-02901-D
                                   ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also deny relator’s motion for emergency relief as moot.




                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE